MEMORANDUM**
Teresa Postell Williams appeals pro se the district court’s summary judgment in favor of the United States in the United States’ action seeking to set aside Williams’ father’s fraudulent conveyances of property to his daughters. We dismiss this appeal as moot.
The district court held that Williams’ father’s conveyances of property to his daughters was fraudulent, that the United States was entitled to foreclose tax liens on the property and sell it to satisfy Williams’ father’s tax liabilities. Williams failed to obtain a stay of the district court’s orders pending appeal and the property at issue has been sold. Consequently, this appeal is moot. See Holloway v. United States, 789 F.2d 1372, 1373-74 (9th Cir.1986).
Williams’ remaining contentions lack merit.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.